982 So. 2d 20 (2008)
John Francis BUTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-34.
District Court of Appeal of Florida, Second District.
March 26, 2008.
Rehearing Denied May 29, 2008.
*21 James Marion Moorman, Public Defender, and Brad Permar, Assistant Public Defender, Bartow, for Appellant.
John Francis Butler, pro se.
Bill McCollum, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), John Francis Butler challenges his judgments and sentences for attempted murder in the first degree and armed burglary. After conducting a thorough review of the record and considering the briefs filed by counsel and Butler pro se, we affirm the judgments and sentences.
Butler entered into a negotiated no contest plea that called for a sentencing cap of twenty years on the charges. In accordance with the agreement, the trial court sentenced Butler to fifteen years' imprisonment followed by five years' probation. Butler did not file a motion to withdraw his plea. Among the issues Butler raises in his pro se brief are issues of ineffective assistance of counsel and the involuntary nature of his plea. Because there is no ineffective assistance of counsel apparent on the face of the record and Butler did not move to withdraw his plea, he is not entitled to any relief on direct appeal on these issues. See Wilson v. State, 814 So. 2d 1203, 1204 (Fla. 2d DCA 2002).
Thus, we affirm Butler's judgments and sentences without prejudice to any right Butler might have to raise the issues of ineffective assistance of counsel and the involuntary nature of his plea in a timely, facially sufficient motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
NORTHCUTT, C.J., and VILLANTI, J., Concur.